— In a discovery proceeding to compel the respondents Rose Catania and Jeannie Buttacavoli to be examined and to turn over money and property allegedly in their possession belonging to the decedent, the petitioner, as former coexecutor of the decedent’s estate, appeals from an order of the Surrogate’s Court, Suffolk County (Signorelli, S.), dated May 22, 1986, which (1) dismissed his discovery proceeding, (2) granted Rose Catania’s motion to remove him as coexecutor, (3) ordered that the letters testamentary be amended to reflect his removal as coexecutor of the estate, and (4) directed him to deliver any and all assets, records, books, papers and documents to the remaining executor, William H. Fitzgibbons.
Ordered that the order is affirmed, with costs payable by the appellant personally.
Pursuant to SCPA 202 and SCPA 719 the Surrogate’s Court is empowered to revoke letters issued to a fiduciary without a petition or issuance of process. In light of the petitioner’s obstructionist conduct as a coexecutor, the court properly granted Rose Catania’s application for his removal. Dismissal of the petitioner’s discovery proceeding for failure to prosecute was also appropriate in light of his failure to attend the scheduled conference of attorneys which twice had been adjourned to accommodate his schedule. Rubin, J. P., Kooper, Sullivan and Harwood, JJ., concur.